Citation Nr: 1018372	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-31 416 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1990 to 
April 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with his appeal the Veteran testified at a 
videoconference hearing in March 2010, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2009).  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran does not have PTSD; a psychosis did not 
become manifest within a year of separation; and no chronic 
acquired psychiatric disability is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service; a psychosis is not 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), (f), 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a December 2006 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the December 2006 letter.

The Veteran's PTSD claim is based on an alleged personal 
assault, claimed as sexual harassment.  The Board notes that, 
in Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to PTSD claims based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1 MR, which address PTSD claims based on 
personal assault, are substantive rules, which are the 
equivalent of VA regulations, and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Those 
sections provide that, in cases of personal assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  
Those sections also provide, in some cases, for 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.

In this case, the testimony and statements of the Veteran 
indicate that the alleged assault was never formally reported 
to any source, and was not otherwise reduced to writing.  
Consequently, there are no formal records, such as police 
reports, of the alleged incident which could be obtained.  
The Veteran was notified by VA in the December 2006 letter 
that he could obtain alternative sources of information to 
support the claim, including statements from those who may 
have known about the alleged assault at the time it is 
alleged to have occurred.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In 
this case, VA obtained the Veteran's service treatment 
records and service personnel records, and all of the 
identified post-service private and VA treatment records.  

The Veteran has not been provided with a VA examination as to 
the etiology of his claimed psychiatric disability.  Under 
the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim. 
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability (or symptoms of a 
disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 
419 (2006).  

Here, no examination was required because, while the Veteran 
does have current psychiatric symptomatology, as well as a 
diagnosis of depression, there is no injury or disease in 
service to which the current symptomatology may be related.  
Regarding PTSD, as there is no diagnosis of record, it is not 
necessary to obtain a medical opinion regarding nexus, or to 
substantiate the claimed stressor in accordance with Patton.  
It is also not necessary to make further attempts at 
verifying the claimed stressor.  The Board has considered a 
July 1991 incident noted in the service records where the 
Veteran was disciplined for unauthorized absence.  However, 
the Veteran described this absence as a trip to see a private 
doctor to prescribe something for his feet.  Thus, by his own 
account, this was not an immediate response to a claimed 
stressor, but an attempt to seek medical treatment for a 
known physical ailment.  As the Veteran has provided a 
rational explanation for the incident, which has at best a 
peripheral relationship to any of the claimed stressors, it 
does not fit the criteria used by the Court in Patton of 
interpretation of behavior changes, which would suggest that 
a medical opinion may be necessary. 



II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

Upon review of the medical and lay evidence, the Board 
concludes that service connection is not warranted for PTSD, 
or for any acquired psychiatric disorder.  Regarding PTSD, 
the Veteran contends that his stressors include being 
berated, insulted, and threatened by superior officers during 
basic training, and being assigned additional physical 
training.  He also described a medical procedure on his foot, 
during which the doctor reportedly laughed at him and ignored 
his cries of pain, and denied him proper anesthesia.  He 
further contends that another doctor started "making me 
invitations to come to this place he had in San Diego."  
That doctor also allegedly touched him inappropriately.  
However, the Board bases its conclusion that service 
connection for PTSD is not warranted on the lack of an actual 
diagnosis of PTSD.  Although a March 2006 VA social work 
evaluation notes that the Veteran needs help with "chronic 
pain, depression, and MST," no diagnosis of PTSD was noted.  
As set out above, the regulations governing service 
connection for PTSD require an appropriate diagnosis of the 
condition.  Without a diagnosis of PTSD, the Board finds that 
no further discussion of the Veteran's claimed stressors is 
necessary, and no further efforts to verify them are 
warranted.    

Regarding an acquired psychiatric disorder other than PTSD, 
the Board's decision that service connection is not warranted 
is based in part on the service treatment records, which 
reveal no diagnosis of an acquired psychiatric disorder.  A 
May 1990 note reveals that the Veteran was psychiatrically 
evaluated, and denied any pertinent symptoms, and was found 
to be psychiatrically fit for duty.  Although there is no 
separation examination of record, the Veteran was afforded a 
VA examination shortly after discharge in July 1992, and 
psychiatric and personality findings were pertinently normal.  

The Board has considered whether the May 1990 psychiatric 
evaluation may be related to an incident described by the 
Veteran in a December 2006 written statement, where he was 
scolded by a superior officer for not eating, and was asked 
whether he was trying to starve himself to death, and whether 
he wanted to spend the rest of the enlistment in a cell 
receiving psychiatric care for trying to kill himself.  
However, even if conceded that the incident occurred as 
described, the results of the evaluation were negative, as 
were the initial post-service results, which argues strongly 
against the onset of mental illness during service.  

Indeed, the Veteran does not contend that he experienced 
onset of a psychiatric disability in service.  He testified 
that his symptoms began after service.  As this originated as 
a claim based on PTSD, the Veteran points to the claimed PTSD 
stressors as the cause of his current symptomatology.  
However, 38 U.S.C.A. § 1110 refers to "personal injury 
suffered or disease contracted in line of duty."  Under 
38 C.F.R. § 3.303, there must be an in-service disease or 
injury (stressor) resulting in disability.  However in the 
absence of a diagnosis of PTSD, and in light of the normal 
psychiatric findings discussed above, these incidents alone 
do not establish the necessary in-service element of a claim 
for service connection under 38 C.F.R. § 3.303.  

Furthermore, the history provided by the appellant is not 
credible for several reasons and no professional has linked a 
psychiatric disorder to service.  Indeed, none of the 
incidents reported by the Veteran are noted in the service 
records.  The Veteran maintains that he did not report any of 
these incidents, and he testified that he does not know 
anyone who would offer a supportive statement.  After 
service, there is no record showing, or contention on the 
Veteran's part, that a psychosis or any psychiatric disorder 
became manifest within a year of discharge.  Indeed, there is 
no diagnosis of a psychosis, and no record of psychiatric 
treatment until the March 2006 social work note discussed 
above.  As noted in that discussion, that record does not 
include a psychiatric diagnosis; although depression is noted 
as a current symptom.  While symptoms, not treatment, are the 
hallmark of continuity of symptomatology, the Board finds it 
significant that the Veteran filed claims for service 
connection for various physical disabilities beginning in May 
1992.  Thus, he demonstrated that he was familiar with the 
system for obtaining VA disability compensation, and made use 
of it in situations where he believed he had symptomatology 
that was attributable to service.  The fact that he did not 
seek VA compensation for an acquired psychiatric disorder for 
almost 15 years is strong indication that he either did not 
have psychiatric symptoms, or that he did not believe them 
attributable to service.  While the Veteran maintains that he 
was "ashamed to tell depression, or go to the psychologist, 
and lose my work because of it," the fear of losing his job 
does not explain why he did not file a claim with VA.  The 
Board is not persuaded by the Veteran's current assertions, 
and finds his lack of action regarding treatment and VA 
benefits, while seeking treatment and benefits for other 
issues, more probative on the matters of credibility and 
continuity of symptomatology.  

In sum, elements necessary for service connection on the 
basis of PTSD, or an acquired psychiatric disability other 
than PTSD, are not established, and service connection is not 
in order.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


